Exhibit 10.49
BRIGHAM EXPLORATION COMPANY
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER
THE 1997 DIRECTOR STOCK OPTION PLAN
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), made and entered
into as of the  _____  day of                     , 20  _____, by and between
Brigham Exploration Company, a Delaware corporation (the “Company”), and
                     (“Director” or “Optionee”);
W I T N E S S E T H:
WHEREAS, the Board has adopted and the stockholders of the Company have approved
and ratified the Brigham Exploration Company 1997 Director Stock Option Plan, as
amended (the “Plan”) which provides for the automatic grant of non-qualified
stock options to each Eligible Director of the Company; and
WHEREAS, pursuant to the Plan and subject to and upon the terms and conditions
herein provided, effective as of the date hereof, this Agreement evidences the
grant of an option under the Plan to Director, who was an Eligible Director at
year-end;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, do hereby agree as follows:
1. Grant of Option and Option Period. The Company hereby grants to Director as
of the date of this Agreement (the “Grant Date”), subject to the provisions of
Section 2 hereof and as hereinafter set forth, an option (the “Option”) to
purchase                      shares of Common Stock, par value $.01 per share,
of the Company (“Common Stock”) at the price of $                     per share
(such purchase price being 100% of the Fair Market Value of a share of Common
Stock as of the date of grant), at any time or (with respect to partial
exercises) from time to time during a period commencing on the first anniversary
of the Grant Date and ending on                     , 20  _____  [INSERT DATE
THAT IS THE 7TH ANNIVERSARY OF THE GRANT DATE] (the “Option Period”), provided
that the number of shares purchasable hereunder in any period or periods of time
during which the Option is exercised shall be limited as follows:
(a) only 20% of such shares are purchasable, in whole at any time or in part
from time to time, commencing                     , 20  _____, if the Optionee
serves as director until that date;
(b) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing                     , 20  _____, if the
Optionee serves as director until that date;

 

 



--------------------------------------------------------------------------------



 



(c) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing                     , 20  _____, if the
Optionee serves as director until that date;
(d) an additional 20% of such shares are purchasable, in whole at any time or in
part from time to time, commencing                     , 20  _____, if the
Optionee serves as director until that date; and
(e) the remainder of such shares are purchasable, in whole at any time or in
part from time to time, commencing                     , 20  _____, if the
Optionee serves as director until that date.
This option is a nonqualified stock option and is not intended to qualify as an
incentive stock option under Section 422 of the Code.
2. Termination of Service. Any provision of Section 1 hereof to the contrary
notwithstanding:
(a) If Director ceases to be a member of the Board on account of Director’s
(i) fraud or intentional misrepresentation or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then the Option
shall automatically terminate and be of no further force or effect as of the
date Director ceases to be a member of the Board;
(b) If Director shall die during the Option Period while a member of the Board
(or during the additional three-month period provided by Section 2(c) hereof),
the Option may be exercised, to the extent that Director was entitled to
exercise it at the date of Director’s death, only within one year after such
death (but not beyond the Option Period) by the executor or administrator of the
estate of Director or by the person or persons who shall have acquired the
Option directly from Director by bequest or inheritance; and
(c) If Director ceases to be a member of the Board for any reason (other than
the circumstances specified in paragraphs (a) and (b) of this Section 2) within
the Option Period, including the failure of the stockholders of the Company to
reelect Director as a director, the Option may be exercised, to the extent
Director was able to do so at the date of termination of the directorship, only
within three months after such termination (but not beyond the Option Period).
3. Agreement of Director. As consideration for the Company’s grant of the
Option, Director agrees to continue to serve the Company as a director at the
pleasure of the Company’s stockholders for a continuous period of one year from
the Grant Date at the retainer rate and fee schedule, if any, in effect as of
the date hereof or at such changed rate or schedule as the Company from time to
time may establish; provided, that nothing in the Plan or in this Agreement
shall confer upon Director any right to continue as a member of the Board.

 

2



--------------------------------------------------------------------------------



 



4. Exercise of Option. Subject to the provisions of Section 2, the Option may be
exercised, in whole or in part, by Director at any time or (with respect to
partial exercises) from time to time during the Option Period and the method for
exercising an Option shall be by the personal delivery to the Secretary of the
Company of, or by the sending by United States registered or certified mail,
postage prepaid, addressed to the Company (to the attention of its Secretary),
of, written notice signed by Director specifying the number of shares of Common
Stock with respect to which such Option is being exercised. Such notice shall be
accompanied by the full amount of the purchase price of such shares, in cash
and/or by delivery of shares of Common Stock already owned by Director having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
purchase price, including an actual or deemed multiple series of exchanges of
such shares. Any such notice shall be deemed to have been given on the date of
receipt thereof (in the case of personal delivery as above-stated) or on the
date on which the same was deposited in a regularly maintained receptacle for
the deposit of United States mail, addressed and sent as above-stated. In
addition to the foregoing, promptly after demand by the Company, Director shall
pay to the Company an amount equal to applicable withholding taxes, if any, due
in connection with such exercise. No shares of Common Stock shall be issued upon
exercise of an Option until full payment therefor and for all applicable
withholding taxes has been made, and Director shall have none of the rights of a
shareholder until shares of Common Stock are issued to Director.
5. Delivery of Certificates Upon Exercise of the Option. Delivery of a
certificate or certificates representing the purchased shares of Common Stock
shall be made promptly after receipt of notice of exercise and payment of the
purchase price and the amount of any withholding taxes to the Company, if
required, provided that the Company shall have such time as it reasonably deems
necessary to qualify or register such shares under any law or governmental rule
or regulation that it deems desirable or necessary.
6. Adjustments Upon Changes in Common Stock. In the event that before delivery
by the Company of all the shares in respect of which the Option is granted, the
Company shall have effected a Common Stock split or dividend payable in Common
Stock, or the outstanding Common Stock of the Company shall have been combined
into a smaller number of shares, the shares still subject to the Option shall be
increased or decreased to reflect proportionately the increase or decrease in
the number of shares outstanding, and the purchase price per share shall be
decreased or increased so that the aggregate purchase price for all the then
optioned shares shall remain the same as immediately prior to such split,
dividend or combination. In the event of a reclassification of Common Stock not
covered by the foregoing, or in the event of a liquidation, separation or
reorganization, including a merger, consolidation or sale of assets, the Board
shall make such adjustments, if any, as it may deem equitable in the number,
purchase price and kind of shares still subject to the Option.
7. Transferability. The Option evidenced hereby is not transferable otherwise
than by will or pursuant to the laws of descent and distribution or with the
consent of the Board, and during the lifetime of Director is exercisable only by
Director or his or her guardian or legal representative or by transferees of the
Director in such circumstances as the Board may approve.
8. Construction. This Agreement shall be governed by, subject to and construed
in accordance with all the provisions of the Plan.
9. Defined Terms. Unless the context clearly indicates otherwise, the words and
phrases used in this Agreement shall have the meanings assigned to them under
the provisions of the Plan.

 

3



--------------------------------------------------------------------------------



 



10. Applicable Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the internal laws (and not the
principles relating to conflicts of laws) of the State of Texas, except to the
extent preempted by Federal law.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

                  The “Company”    
 
                BRIGHAM EXPLORATION COMPANY    
 
           
 
  By:        
 
     
 
Ben M. Brigham    
 
      President and CEO    
 
                “Director”    
 
                          Name:    

 

4